Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1.  Claims 1 and 3-7, drawn to a composition comprising bacterially fermented hemp pomace having a dietary fiber component in which the ratio of soluble to insoluble fiber is 1:30, classified in CPC subgroup C12P 19/04.
2.  Claim 2, drawn to a composition comprising bacterially fermented hemp pomace having non-hallucinogenic and addictive cannabinoids and THC, wherein the ratio of the non-hallucinogenic and addictive cannabinoids to THC is between 60:1 and 120:1, classified in CPC subgroup C12P 7/22.
3.  Claim 8, drawn to a composition that is a hardening agent for a drug dosage form, the hardening agent comprising hemp pomace consisting of hemp (what?- hemp pomace cannot consist of hemp), wherein the hemp has been extracted to remove the cannabinoids, classified in CPC subgroup A01H 6/28.
The inventions are independent or distinct, each from the other because:
Inventions 1 – 3 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are each drawn to a different composition, each of which has a different structure and different biological, chemical and pharmaceutical properties, as described above.  Group 1 is a composition comprising hemp pomace fermented to have a certain fiber content comprising a certain ratio of soluble and insoluble fibers; Group 2 is composition comprising hemp pomace fermented to have a certain ratio of certain cannabinoids; Group 3 is a composition that is a hardening agent for a pharmaceutical dosage form, from which the cannabinoids have been 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Species restrictions
This application contains claims directed to the following patentably distinct species. 
a) If Applicant elects Group 1, in claim 1, Applicant must elect one of the dosage forms listed in the claim- the tablet, or the capsule with the fermented hemp pomace inside, or the powder with the fermented hemp pomace inside, or the other (which one?) dosage form with the fermented hemp pomace inside.
b) If Applicant elects Group 1, in claim 1, Applicant must elect whether the dosage form elected in (a) above is the predominant ingredient or the exclusive ingredient.  
c) If Applicant elects Group 2, in claim 2, Applicant must elect one of the dosage forms listed in the claim- the tablet, or the capsule with the fermented hemp pomace inside, or the powder with the fermented hemp pomace inside, or the other (which one?) dosage form with the fermented hemp pomace inside.
d) If Applicant elects Group 2, in claim 2, Applicant must elect whether the dosage form elected in (c) above is the predominant ingredient or the exclusive ingredient.  
e) If Applicant elects Group 2, in claim 2, Applicant must elect whether the non-hallucinogenic and addictive cannabinoid is CBD (cannabidiol) or CBG (cannabigeral).
f) If Applicant elects Group 1, in claim 3, Applicant must elect one of the cannabinoids listed in the claim.  If Applicant elects the combination (more than one), Applicant must indicate the number of items in the combination and the identity of each item in the combination.

The species are independent or distinct because each species has a different structure and different biological, chemical and pharmaceutical properties (different dosage forms, different ratios of various cannabinoids to THC; different cannabinoids in the compositions, different fermenting bacteria in different genera).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 2 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner’s amendment, Examiner will be able to send you the examiner’s amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-11-03